United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                     UNITED STATES COURT OF APPEALS                  November 20, 2003
                          For the Fifth Circuit
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                 No. 03-60302
                               Summary Calendar




                      CAROLYN KOON and ROCKY KOON,
                  Individually and as Husband and Wife;

                                                       Plaintiffs-Appellants


                                      VERSUS


  ROBINSON PROPERTY GROUP LIMITED PARTNERSHIP, d/b/a HORSESHOE
     CASINO AND HOTEL, a/k/a JACK BINION’S HORSESHOE CASINO


                                                          Defendant-Appellee



            Appeal from the United States District Court
              for the Northern District of Mississippi
                           Delta Division
                             (01-CV-162)


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

      In   this   slip   and   fall   case,    the   district   court    granted

defendant’s motion for summary judgment based primarily on facts

deemed admitted by plaintiff when plaintiff failed to timely

respond to requests for admission.             The plaintiff filed a motion

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
for post judgment relief under Rule 60(b), which the district court

denied.    Plaintiff prosecutes this appeal to challenge that denial

of Rule 60(b) relief.

     “The decision to grant or deny 60(b) relief lies in the sound

discretion of the district court and will be reversed only for an

abuse of that discretion.”      New Hampshire Ins. Co. v. Martech USA,

Inc., 993 F.2d 1195, 1200 (5th Cir. 1993).           The district court

properly    granted   summary   judgment   after    it   found     that   the

plaintiffs’ tardy response to defendant’s request for admissions

left no material issues of fact in the case. See In re Carney, 258

F.3d 415, 419-21 (5th Cir. 2001). In their 60(b) motion, plaintiffs

argued that their lawyer mistakenly failed, in the response to the

motion for    summary   judgment,   to   explain   the   reasons    for   the

untimely response to the request for admissions. Such neglect does

not necessitate relief from the judgment, see, e.g. Edward H.

Bohlin Co. v. Banning Co., 6 F.3d 350, 357 (5th Cir. 1993).               The

district court did not abuse its discretion in denying the motion.

     AFFIRMED.




                                    2